FORM FOR NON-EMPLOYEE DIRECTORS

IKON OFFICE SOLUTIONS, INC.

2006 OMNIBUS EQUITY COMPENSATION PLAN

NONQUALIFIED STOCK OPTION GRANT

The Board of Directors of IKON Office Solutions, Inc. has determined to grant to
you a nonqualified stock option to purchase shares of common stock of IKON
Office Solutions, Inc. under the IKON Office Solutions, Inc. 2006 Omnibus Equity
Compensation Plan (the “Plan”). The terms of the grant are set forth in the
Nonqualified Stock Option Grant Agreement (the “Grant”) provided to you. The
following provides a summary of the key terms of the Grant; however, you should
read the entire Grant, along with the terms of the Plan, to understand the Grant
fully.

SUMMARY OF NONQUALIFIED STOCK OPTION GRANT

         
Participant:
    —  
Date of Grant:
    __________ __, 200_  
Total Number of Shares Granted:
    —  
Exercise Price Per Share:
  $ —  
Exercisability Schedule:
  Fully exercisable on the Date of Grant

Term/Expiration Date:
    __________ __, 200_  

1

IKON OFFICE SOLUTIONS, INC.

2006 OMNIBUS EQUITY COMPENSATION PLAN

NONQUALIFIED STOCK OPTION GRANT AGREEMENT

This STOCK OPTION GRANT AGREEMENT, dated as of      , 200     (the “Date of
Grant”), is delivered by IKON Office Solutions, Inc. (“IKON”), to      (the
“Participant”).

RECITALS

A. The IKON Office Solutions, Inc. 2006 Omnibus Equity Compensation Plan (the
“Plan”) provides for the grant of nonqualified stock options to purchase shares
of common stock, no par value per share, of IKON (“Common Stock”).

B. The Board of Directors of IKON has decided to make a nonqualified stock
option grant, subject to the terms and conditions set forth in this Stock Option
Grant Agreement (the “Agreement”) and the Plan, as an inducement for the
Participant to promote the best interests of IKON and its shareholders. The
Participant may receive a copy of the Plan by contacting      , at      .

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

1. Grant of Option. Subject to the terms and conditions set forth in this
Agreement and in the Plan, IKON hereby grants to the Participant a nonqualified
stock option (the “Option”) to purchase      shares of Common Stock of IKON
(“Shares”) at an exercise price of $    per Share. The Option shall become
exercisable according to Paragraph 2 below. The Option is not intended to
qualify as an “incentive stock option” under section 422 of the Internal Revenue
Code of 1986, as amended.

2. Exercisability of Option. The Option shall be fully exercisable on the Date
of Grant.

3. Term of Option. The Option shall have a term of ten years from the Date of
Grant and shall terminate at the expiration of that period, unless it is
terminated at an earlier date pursuant to the provisions of this Agreement or
the Plan. Notwithstanding the immediately preceding sentence, if the Participant
terminates his or her Directorship with IKON on account of his or her death, the
Participant’s legal representatives shall have until the shorter of (i) one year
from the date of the Participant’s death or (ii) the end of the term of the
Option to exercise any portion of the Option that has not been previously
exercised.

4. Exercise Procedures.

(a) Subject to the provisions of Paragraphs 2 and 3 above, the Participant (or
the Participant’s legal representatives in the event of his or her death) may
exercise part or all of the Option by giving IKON written notice of intent to
exercise in the manner provided in this Agreement, specifying the number of
Shares as to which the Option is to be exercised. At such time as the Committee
(as defined in the Plan) shall determine, the Participant shall pay the exercise
price (i) in cash or by check, (ii) by delivering shares of Common Stock, which
shall be valued at their fair market value on the date of delivery, or by
attestation (on a form prescribed by the Committee) to ownership of shares of
Common Stock having a fair market value on the date of exercise equal to the
exercise price, (iii) in cash, on the T+3 settlement date that occurs after the
exercise date specified in the notice of exercise, provided that the Participant
exercises the Option through an irrevocable agreement with a registered broker
and the payment is made in accordance with procedures permitted by Regulation T
of the Federal Reserve Board and such procedures do not violate applicable law,
or (iv) by such other method as the Committee may approve, to the extent
permitted by applicable law. The Committee may impose from time to time such
limitations as it deems appropriate on the use of shares of Common Stock to
exercise the Option.

(b) The obligation of IKON to deliver Shares upon exercise of the Option shall
be subject to all applicable laws, rules and regulations and such approvals by
governmental agencies as may be deemed appropriate by the Committee, including
such actions as IKON counsel shall deem necessary or appropriate to comply with
relevant securities laws and regulations. IKON may require that the Participant
(or other person exercising the Option after the Participant’s death) represent
that the Participant is purchasing Shares for the Participant’s own account and
not with a view to or for sale in connection with any distribution of the
Shares, or such other representation as the Committee deems appropriate.

(c) The Participant agrees to be bound by IKON’s policies regarding the purchase
and transfer of Shares and understands that there may be certain times during
the year in which the Participant will be prohibited from either exercising the
Option or selling, transferring, pledging, donating, assigning, mortgaging,
hypothecating or encumbering any Shares received upon exercise of the Option.

(d) All obligations of IKON under this Agreement shall be subject to the rights
of IKON as set forth in the Plan to withhold amounts required to be withheld for
any taxes, if applicable. The Participant may elect to satisfy any tax
withholding obligation of IKON with respect to the exercise of the Option by
having Shares withheld up to an amount that does not exceed the minimum
applicable withholding tax rate for federal (including FICA), state and local
tax liabilities.

5. Change in Control. The provisions of the Plan applicable to a Change in
Control (as defined in the Plan) shall apply to the Option, and, in the event of
a Change in Control, the Committee may take such actions as it deems appropriate
pursuant to the Plan.

6. Restrictions on Exercise. Except as the Committee may otherwise permit
pursuant to the Plan, only the Participant may exercise the Option during the
Participant’s lifetime and, after the Participant’s death, the Option shall be
exercisable (subject to the limitations specified in this Agreement and the
Plan) solely by the legal representatives of the Participant, or by the person
who acquires the right to exercise the Option by will or by the laws of descent
and distribution, to the extent that the Option is exercisable pursuant to this
Agreement.

7. Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. In the event of any
contradiction, distinction or difference between this Agreement and the terms of
the Plan, the terms of the Plan will control. The grant and exercise of the
Option are subject to interpretations, regulations and determinations concerning
the Plan established from time to time by the Committee in accordance with the
provisions of the Plan, including, but not limited to, provisions pertaining to
(i) rights and obligations with respect to withholding taxes, (ii) the
registration, qualification or listing of the Shares, (iii) changes in
capitalization of IKON, and (iv) other requirements of applicable law. The
Committee shall have the authority to interpret and construe the Option pursuant
to the terms of the Plan, and its decisions shall be conclusive as to any
questions arising hereunder. By receiving this grant, the Participant hereby
agrees to be bound by the terms and conditions of the Plan and this Agreement.
The Participant further agrees to be bound by the determinations and decisions
of the Committee with respect to this Agreement and the Plan and the
Participant’s rights to benefits under this Agreement and the Plan and agrees
that all such determinations and decisions of the Committee shall be binding on
the Participant, his or her beneficiaries and any other person having or
claiming an interest under this Agreement and the Plan on behalf of the
Participant.

8. No Guarantee of Continued Directorship. The grant of the Option shall not
confer upon the Participant any right to continue or be retained as a Director
of IKON.

9. No Shareholder Rights. Neither the Participant, nor any person entitled to
exercise the Participant’s rights in the event of the Participant’s death, shall
have any of the rights and privileges of a shareholder with respect to the
Shares subject to the Option, until certificates for Shares have been issued
upon the exercise of the Option.

10. Assignment and Transfers. Except as the Committee may otherwise permit
pursuant to the Plan, the rights and interests of the Participant under this
Agreement may not be sold, assigned, encumbered or otherwise transferred except,
in the event of the death of the Participant, by will or by the laws of descent
and distribution. In the event of any attempt by the Participant to alienate,
assign, pledge, hypothecate or otherwise dispose of the Option or any right
hereunder, except as provided for in this Agreement, or in the event of the levy
or any attachment, execution or similar process upon the rights or interests
hereby conferred, IKON may terminate the Option by notice to the Participant,
and the Option and all rights hereunder shall thereupon become null and void.
The rights and protections of IKON hereunder shall extend to any successors or
assigns of IKON and to IKON’s parents, subsidiaries and affiliates. This
Agreement may be assigned by IKON without the Participant’s consent.

11. Applicable Law. The validity, construction, interpretation and effect of
this instrument shall be governed by and construed in accordance with the laws
of the Commonwealth of Pennsylvania, without giving effect to the conflicts of
laws provisions thereof.

12. Notice. Any notice to IKON provided for in this instrument shall be
addressed to IKON in care of the Plan Administrator at the principal corporate
office of IKON, and any notice to the Participant shall be addressed to such
Participant at the current address shown in the records of IKON, or to such
other address as the Participant may designate to IKON in writing. Any notice
shall be delivered by hand, sent by telecopy or enclosed in a properly sealed
envelope addressed as stated above, registered and deposited, postage prepaid,
in a post office regularly maintained by the United States Postal Service.

IN WITNESS WHEREOF, IKON has caused its duly authorized officer to execute this
Nonqualified Stock Option Grant Agreement effective as of the Date of Grant.

IKON OFFICE SOLUTIONS, INC.

By:
Name:
Title:


2